Motion to dismiss appeal denied on condition that defendant, appellant, pay ten dollars costs within five days, perfect its appeal for the April term (for which term this case is set down) and be ready for argument when reached; otherwise, motion granted, with ten dollars costs. This court prefers that these cross-appeals be presented in one record, and the obvious procedure would be for the parties to divide the expense of printing. The defendant, appellant’s proposed record presents nothing for review. Present — Kelly, P. J., Jaycox, Young and Kapper, JJ.